DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/25/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“driving assembly…configured to cause the inner member to rotate around and move along a longitudinal axis of the outer member” in claim 1; “assembly” is the generic placeholder coupled with the functional language “configured to cause the inner member to rotate around and move along a longitudinal axis of the outer member”; the driving assembly is being interpreted as a helical drive member with two helical channels (see specification ¶ 24 and 25) and structural equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein the inner member moves from the distal-most position to the proximal most positon for the predetermined period”. Claim 3 recites “wherein the inner member moves from a proximal-most positon to a distal-most positon for a predetermined period”. Because claim 4 uses “the predetermined time” it refers back to the predetermined time defined in claim 3 and it is unclear how both of these functions occur in the same predetermined period of time. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation such that the inner member moves from a proximal-most positon to a distal-most positon for a first predetermined period and the inner member moves from the distal-most position to the proximal most positon for a second predetermined period. Appropriate correction is required.
Claim 6 recites “a first profile” in line 1. Claim 1 already recites “a plurality of piecewise continuous profiles”. It is unclear whether the first profile recited in claim 6 is included with or provided in addition to the plurality of piecewise continuous profiles recited in claim 1. Therefore, the claim is rendered indefinite. Claims 7-9 are rejected as being dependent upon rejected claim 6. For examination purposes, the examiner is interpreting the limitation such that the plurality of piecewise continuous profiles includes a first profile. Appropriate correction is required.
Claim 7 recites “a second profile” in line 1. Claim 1 already recites “a plurality of piecewise continuous profiles”. It is unclear whether the second profile recited in claim 7 is included with or provided in addition to the plurality of piecewise continuous profiles recited in claim 1. Therefore, the claim is rendered indefinite. Claims 8-9 are rejected as being dependent upon rejected claim 7. For examination purposes, the examiner is interpreting the limitation 
Claim 8 recites the limitation "the initial velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is interpreting the limitation as “the initial angular velocity”. Appropriate correction is required.
Claim 9 recites “a third profile” in line 1. Claim 1 already recites “a plurality of piecewise continuous profiles”. It is unclear whether the second profile recited in claim 9 is included with or provided in addition to the plurality of piecewise continuous profiles recited in claim 1. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation such that the plurality of piecewise continuous profiles includes a third profile. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (PG Pub US 2008/0262476 A1), hereinafter Krause.
Regarding claim 1, Krause discloses a surgical instrument 300 configured to cut tissue (see fig. 3 and ¶0046), comprising: an outer member 310 and an inner member 315 at least partially received within the outer member 310 (see fig. 3 and ¶ 0046), the outer member 310 

Regarding claim 2, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 1. Krause further discloses a forward velocity of the inner member 315 is higher than a backward velocity of the inner member 315 (see ¶ 0094, the position control methodology can slow down or stop the inner member when moving backwards. If the inner member slows down in the reverse direction, then the inner member moves faster in the forward direction).

Regarding claim 3, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 1. Krause further discloses the inner member 315 moves from a proximal-most position to a distal-most position for a predetermined period (see ¶ 0013 and 0037).

Regarding claim 4, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 3. Krause further discloses the inner member 315 moves from the distal-most position to the proximal-most position for the predetermined period (see figs. 11A-11C; ¶ 0013, 0037, and 0090).

Regarding claim 5, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 3. Krause further discloses the inner member 315 switches a movement direction every predetermined period (see fig. 11E and ¶ 0090).

Regarding claims 6-9, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 3. Krause further discloses a first profile includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member during a rise time (see fig. 11A and ¶ 0090, the linear portion of the profile is the constant velocity); a second profile, which follows the first profile, includes a constant velocity of the inner member after the rise time (see fig. 11A; ¶ 0008 and 0090; between time 0 and the apex rise time is reached and constant velocity is achieved); the rise time is a time for the inner member to achieve the constant velocity from the initial velocity (see ¶ 0008); and a third profile, which follows the second profile, includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member after the second profile (see fig. 11A and ¶ 0090; the profile in fig. 11A shows one complete oscillation of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Akilian et al. (PG Pub US 2016/0206339 A1), hereinafter Akilian.
Regarding claims 10 and 11, Krause discloses the claimed invention substantially as claimed, as set forth above in claim 1. Krause discloses that the inner member 315 is fixed to the driving assembly 325 (see fig. 3 and ¶ 0046) and the inner member 315 linearly moves along the longitudinal axis (see ¶ 0094). Krause does not disclose the inner member is fixed to a drive component that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates.
However, Akilian, in the same field of endeavor, teaches a similar surgical cutting instrument 10 comprising an inner member 150 fixed to a drive component 12 that includes a first helical groove 136 and a second helical groove 138 thereon along the longitudinal axis (see figs. 1B and 3A-3D; ¶ 0035-0036, 0042-0043); and the inner member 150 linearly moves along 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Krause to have the inner member is fixed to a drive component that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates, as taught by Akilian, for the purpose of enabling linear and rotary motion of the inner member (see Akilian ¶ 0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mark et al. (PG Pub US 2018/0364137 A1) teaches a surgical instrument configured to cut tissue comprising a controller configured to control the reciprocation speed on the inner member; Germain et al. (PG Pub US 2017/0258512 A1) teaches a surgical instrument configured to cut tissue comprising a controller configured to control reciprocation speed of the inner member; and Clopp et al. (PG Pub US 2015/0327919 A1) teaches a surgical instrument configured to cut tissue comprising a controller configured to control reciprocation speed of the inner member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771